DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/402,743 filed on 1/10/17 with no priority claimed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/20 has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 11/5/20 wherein claims 1-20 are pending and ready for examination, no new or canceled claims have been cited.

Note the suggested amendments of the drawing and specification submitted on 11/06/19 associated with the after final considerations AFCP 2.0 have not been entered 
 
Response to Amendment
This office action is in response to the amendments filed on 11/5/20. Claims 1-20 are pending and ready for examination. No new or canceled claims have been cited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246112 A1, Abhulimen et al, hereinafter referenced as Abhulimen, Abhulimen is cited at the IDS submitted on 11/17/17.
As to independent claim 1, Abhulimen teaches “A method for leak detection of a distribution network including a plurality of consumption meters that detect a consumption data, comprising the steps of: dividing the distribution network into a plurality of zones, wherein each zone of the plurality of zones has an upstream location and a downstream location;” ([abstract], [0020-0021] and fig 1-3 [0094-0098], wherein leakage detection within a pipeline network is detected. Moreover, the measurements are taken from the downstream sensors and upstream sensors as in fig 27 and [0056], [0087] also see [0065] “upstream and downstream sensors”; “wherein the sensor work stations are situated at upstream and downstream points of pipeline segment”. Moreover the segmenting/sectioning of zones is illustrated in fig 1 and [0094-0095] wherein the sections of flow stations of A,B,C,… and the manifold stations B, C,…M/B,… reads on Zones and wherein the manifold such as M/E represents at least two directions, such as downstream section as the flowing direction is moving away from the manifold, whereas the other direction is a an upstream section as the flowing direction moves towards the manifold, such interpretation is in the light of the specification [0050].  Moreover, the consumption meter is interpreted as flow/velocity meters/measurements which disclosed in [0010], [0012], [0019-0020], [0040], [0063-0064] and [0105].)
Abhulimen distinguishes between upstream and downstream measurements based on their location and flow directions, i.e. sectioning the measurement and sensors corresponding to the stream direction is applied (at least in [0099], [0065], [0087] and figs 1-2), thus the sectioning/partitioning in zones based on the stream 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contemplate that such arrangement is within the obvious variant choices applied within the art wherein the sectioning of Abhulimen of figs 1-2, to be arranged in different zones, wherein at one section the stream is considered as entering the intersection/ manifold (i.e. upstream) whereas on the other side of the section the stream is leaving the intersection/ manifold i.e. (downstream). Such measurements as disclosed by Abhulimen are taken from distinguished sensors located at upstream locations and downstream locations ([0064-0065], [0087], and [0099]) which also could be one sensor located at the intersection/manifold that reads both direction (dual or two way sensing). 
 Abhulimen teaches “providing a plurality of pressure sensors that detect a pressure within the distribution network, wherein an upstream pressure sensor from the plurality of pressure sensors is provided at each upstream location and a downstream pressure sensor from the plurality of pressure sensors is provided at each downstream location,” ([0020-0021] “measures the density, temperature, flow and pressure at sensor instruments,”; “The leak detection system according to the present invention locates leaks”, figs 27-28 “pipeline distance” and [0056-0057] “pressure versus pipeline distance”, also see figs, 15-16, 22-23 and corresponding [0044-0045], [0044-0051] at a defined K leak factor value, the location of upstream and downstream side is applied. The plurality of sensors (including a plurality of pressure sensors) is illustrated in fig 3-4 model 1 and 420 and [0098-0099], also see [0012]. Moreover, figs 11-14 and their distance”, “pressure”, see [0005-0006] “compares measurements”; “both directions”; “deviation analysis such as pressure drop”. Moreover, Abhulimen provides an example of the calculation of the upstream measurement as in [0053-0056], yet it also expressly discloses the calculation of the measured downstream side [0053-0056]; thus both upstream and downstream measurements of [0087], [0065] and [0099] have been applied, and then calculated. Moreover, the measurements of the sensors at the upstream and downstream have been applied at least in [0065] and [0087], and then the calculations of such measurements are implemented at least in part by simulation as in [0044-0056].)
Abhulimen teaches “detecting an upstream pressure from each upstream pressure sensor and a detected downstream pressure from each downstream pressure sensor;” ([0020-0021] “measures the density, temperature, flow and pressure at sensor instruments,”; “The leak detection system according to the present invention locates leaks”, figs 27-28 “pipeline distance” and [0056-0057] “pressure versus pipeline distance”, also see figs, 15-16, 22-23 and corresponding [0044-0045], [0044-0051] at a defined K leak factor value, the location of upstream and downstream side is applied. The plurality of sensors (including a plurality of pressure sensors) is illustrated in fig 3-4 model 1 and 420 and [0098-0099], also see [0012]. Moreover, figs 11-12 and their associated paragraphs at least [0115-0129], wherein the pressure and distance measurement and calculations are applied “distance”, “pressure”, see [0005-0006] “compares measurements”; “both directions”; “deviation analysis such as pressure drop”. Moreover, Abhulimen provides an example of the calculation of the upstream 
Abhulimen as modified teaches “providing a downstream pressure lookup table that contains an expected pressure at each downstream location corresponding to no leak being present based on a range of hypothetical upstream pressures at the corresponding upstream location and the consumption data from the plurality of consumption meters;” (fig 12 A, [0011] and [0122], wherein the results to be compared to benchmark pressure waveforms which includes the expected results of leak and no leak condition, the benchmark reads on “lookup table”, the waveforms include no leak condition and leak signature based on the downstream and upstream determinations, see fig 12 A-B “benchmark”, “by comparing against an equilibrium benchmark of simulated velocity and pressure for a no leak condition” [0122], thus the benchmark of no leak condition is used in order to determine the leakage occurrence or normal condition, see figs 27 and 28 and figs 15-16 the leak factor of the downstream is defined. Moreover, fig 14 and [0133-0137] wherein the determination of upstream is applied and then the downstream to be determined as well. See figs 15-16. See claim 2. Moreover, [0026] and claim 1, “A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provide the expected/hypothetical providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results. Since the determination is applied on both upstream and downstream then such determination is applicable including the claimed downstream.) 
“determining a calculated discrepancy for each downstream location, wherein the calculated discrepancy is the difference between the expected pressure and the detected downstream pressure at each downstream location;” (fig 12, [0011] and [0122] and claims 1-2 the pressure drop is based on the comparison against a benchmark of no leak condition, i.e. when there is a drop/ discrepancy compared with the threshold of no leak then the leakage detection occurs; see [0006] “deviation analysis such as pressure drop”, also see [0075], [0141] and claim 4. Moreover, fig 13 and claim 4 “leak disturbance”, [0011] “pressure disturbance”, see figs 15-16, 22-23, and 27-28. See claim 6, [0078] and [0105] “pressure drop”. See fig 12 [0121-0122] and claims 1-2, the pressure drop is based on the comparison against a no leak condition, i.e. when there is a drop/ discrepancy compared with the threshold of no leak then the leakage detection occurs. Moreover, [0026] and claim 1 “A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provide the expected/hypothetical results when there is no leak the normal criteria is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, yet if there is no discrepancy, then there is no leak detected. Also see [0061-0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results. The determination of the downstream and upstream has been explained above and recited here: [0020-0021], figs 27-28 and [0056-0057], also see figs, 15-16, 22-23 and corresponding [0044-0045], [0044-0051] at a defined K leak factor value, the location of upstream and downstream side is applied. Moreover, Abhulimen provides an example of the calculation of the upstream measurement as in [0053-0056], yet it also expressly discloses the calculation of the measured downstream side [0053-0056]; thus both upstream and downstream measurements of [0087], [0065] and [0099] have been applied, and then calculated. Moreover, the measurements of the sensors at the upstream and downstream have been applied at least in [0065] and [0087].)
“providing a leak location lookup table that contains a plurality of potential leak locations corresponding to a range of hypothetical discrepancies at each downstream location;” ([abstract] “locating leakage”; [0010-0012] and [0020-0026] wherein the deterministic reads on hypothetical and the comparison with threshold/no leak benchmark reads on discrepancy wherein if there is discrepancy then the leakage to be pressure drop”. See fig 12 [0121-0122] and claims 1-2 the pressure drop is based on the comparison against a no leak condition, i.e. when there is a drop/ discrepancy compared with the threshold of no leak then the leakage detection occurs. Also see fig 8, [0108-0109] illustrates the software side of the invention wherein the precise leakage location is determined. Also see [0080-0083] wherein the coverage database is stored and wherein the threshold apparatus is connected to the database.[0101-0109] the database connected to threshold, threshold, comparison, “checking certainty of leaks… stored in a matrix”, “threshold log”, “history chart”, and signature, of the above paragraphs, read on “lookup table”. Also see [0122] “benchmark”, see claim 2.)
“determining a set of probable leak locations corresponding to the calculated discrepancy when the calculated discrepancy exceeds a discrepancy threshold, wherein the set of probable leak locations is determined by comparing the calculated discrepancy to the range of hypothetical discrepancies in the leak location lookup table.” ([0010-0012], see fig 5-6 and [0101-0105] wherein probability and statistical determinations and threshold determinations are applied, see [0122-0125] and fig 12. Also see [0080-0081] “performance/reliability/decision… checking of certainty”, “probability and optimization model”, figs 11-12 and their corresponding paragraphs. Moreover, [0102] “threshold simulator”, “ascertain a leak inventory”, [0105] “evaluate certainty of a leak”, see fig 12 and [0119-0129], wherein the process to evaluate the certainty and eliminate errors. Moreover, [0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory; constructing a deviation or Jacobean matrix based on measured flow data and flow data generated from derived flow model to generate eigenvalues; providing a probability and statistical model based on a Bayesian Probability Model for constructing a random table that certifies the presence of an actual leak in the network; and generating a leak alarm when an eigenvalue is less than a predetermined value and the leak is certified.”, see claims 1-2. See [0058-0059] “processor”, “Real-Time Computer Assisted Leak Detection”.)

As to independent claim 9, Abhulimen teaches “A system for leak detection within a distribution network that includes a plurality of consumption meters that detect a consumption data, comprising: a plurality of zones within the distribution network, each zone within the plurality of zones having at least an upstream location and a downstream location;” ([abstract], [0020-0021] and fig 1-3 [0094-0098], wherein leakage detection within a pipeline network is detected. Moreover, the measurements are taken from the downstream sensors and upstream sensors as in fig 27 and [0056], [0087] also see [0065] “upstream and downstream sensors”; “wherein the sensor work stations are situated at upstream and downstream points of pipeline segment.”. Moreover the segmenting/sectioning of zones is illustrated in fig 1 and [0094-0095] wherein the sections of flow stations of A,B,C,… and the manifold stations B, C,…M/B,… reads on Zones and wherein the manifold such as M/E represents at least two directions, such as downstream section as the flowing direction is moving away from the manifold, whereas the other direction is a an upstream section as the flowing direction moves towards the manifold, such interpretation is in the light of the specification [0050].  Moreover, the 
Abhulimen distinguishes between upstream and downstream measurements based on their location and flow directions, i.e. sectioning the measurement and sensors corresponding to the stream direction is applied (at least in [0099], [0065], [0087] and figs 1-2), thus the sectioning/partitioning in zones based on the stream directions, is applied, yet, the specific partitioning arrangement of upstream zone and low stream zone, is not expressly cited. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contemplate that such arrangement is within the obvious variant choices applied within the art wherein the sectioning of Abhulimen of figs 1-2, to be arranged in different zones, wherein at one section the stream is considered as entering the intersection/ manifold (i.e. upstream) whereas on the other side of the section the stream is leaving the intersection/ manifold i.e. (downstream). Such measurements as disclosed by Abhulimen are taken from distinguished sensors located at upstream locations and downstream locations ([0064-0065], [0087], and [0099]) which also could be one sensor located at the intersection/manifold that reads both direction (dual or two way sensing). 
Abhulimen teaches “a plurality of pressure sensors configured to detect a pressure within the distribution network, wherein an upstream pressure sensor detects an upstream pressure at the upstream location and a downstream pressure sensor detects a detected downstream pressure at the downstream location within each zone” ([0020], figs 27-28 and [0056-0057], also see figs, 15-16, 22-23 and corresponding 
Abhulimen teaches “a downstream pressure lookup table that contains an expected downstream pressure at each downstream location corresponding to no leak being present based on a range of hypothetical upstream pressures at the corresponding upstream location and the consumption data from the plurality of consumption meters;” (fig 12 A, [0011] and [0122], wherein the results to be compared to benchmark pressure waveforms which includes the expected results of leak and no leak condition, the benchmark reads on “lookup table”, the waveforms include no leak condition and leak signature based on the downstream and upstream determinations, see fig 12 A-B “benchmark”, “by comparing against an equilibrium benchmark of simulated velocity and pressure for a no leak condition” [0122], the leak factor of the downstream is defined as in figs 27 and 28 and figs 15-16. Moreover, fig 14 and [0133-0137] wherein the determination of upstream is applied and then the downstream to be determined as well. See figs 15-16. See claim 2. Moreover, [0026] “A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provide the expected/hypothetical results when there is no leak the normal criteria is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, yet if there is no discrepancy, then there is no leak detected. Also see [0061-0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results. The determination of the downstream and upstream has been explained above and recited here: [0020], figs 27-28 and [0056-0057], also see figs, 15-16, 22-23 and corresponding [0044-0045], [0044-0051] at a defined K leak factor value, the location of upstream and downstream side is applied. Moreover, Abhulimen provides an example of the calculation of the upstream measurement as in [0053-0056], yet it also expressly discloses the calculation of the measured downstream side [0053-0056]; thus both upstream and downstream measurements of [0087], [0065] and [0099] have been applied, and then calculated. Moreover, the measurements of the sensors at the upstream and downstream have been applied at least in [0065] and [0087]. Since the determination is applied on both upstream and downstream, then such determination is applicable including the claimed downstream.)
Abhulimen teaches “a leak location lookup table that contains a plurality of potential leak locations corresponding to a range of hypothetical discrepancies at each locating leakage”; [0010-0012] and [0020-0026] wherein the deterministic reads on hypothetical and the comparison with threshold/no leak benchmark reads on discrepancy wherein if there is discrepancy then the leakage to be detected as in fig 12A and [0122] See claim 6, [0078] and [0105] “pressure drop”. See fig 12 [0121-0122] and claims 1-2 the pressure drop is based on the comparison against a no leak condition, i.e. when there is a drop/ discrepancy compared with the threshold of no leak then the leakage detection occurs. Also see fig 8, [0108-0109] illustrates the software side of the invention wherein the precise leakage location is determined. Also see [0080-0083] wherein the coverage database is stored and wherein the threshold apparatus is connected to the database. [0101-0109] the database connected to threshold, threshold, comparison, “checking certainty of leaks… stored in a matrix”, “threshold log”, “history chart”, and signature, of the above paragraphs, read on “lookup table”. Also see [0122] “benchmark”, see claim 2.)
Abhulimen teaches “a non-transitory memory that stores the downstream pressure lookup table and the leak location lookup table;” (fig 8, [0108-0109] illustrates the software side of the invention wherein the precise leakage location is determined. Also see [0059] “program storage device”, “CPU”, “RAM”, “stores the code coverage database”. Also see [0080-0081] wherein the coverage database is stored and wherein the threshold apparatus is connected to the database. The database connected to threshold, threshold, comparison, “checking certainty of leaks… stored in a matrix”, “threshold log”, “history chart”, and signature, of the above paragraphs, read on “lookup table”. Also see [0122] “benchmark”. Since the determination is applied on both 
Abhulimen teaches “and a processor in communication with the plurality of pressure sensors, the plurality of consumption meters, and the non-transitory memory, wherein the processor determines a calculated discrepancy at each downstream location by calculating the difference between the expected downstream pressure and the detected downstream pressure at the downstream location, wherein if the processor further determines that the calculated discrepancy exceeds a discrepancy threshold, the processor determines a set of probable leak locations by comparing the calculated discrepancy to the range of hypothetical discrepancies in the leak location lookup table.” ([0010-0012], see fig 5-6 and [0101-0105] wherein probability and statistical determinations and threshold determinations are applied, see [0122-0125] and fig 12. Also see [0080-0081] “performance/ reliability/decision… checking of certainty”, “probability and optimization model”, figs 11-12 and their corresponding paragraphs. Moreover, [0102] “threshold simulator”, “ascertain a leak inventory”, [0105] “evaluate certainty of a leak”, see fig 12 and [0119-0129] wherein the process to evaluate the certainty and eliminate errors. Moreover, [0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory; constructing a deviation or Jacobean matrix based on measured flow data and flow data generated from derived flow model to generate eigenvalues; providing a probability and statistical model based on a Bayesian Probability Model for constructing a random table that certifies the presence of an actual leak in the network; and generating a leak alarm when an eigenvalue is less than a predetermined value and the leak is certified.”, see claims 1-2. See [0058-0059] “processor”, “Real-Time Computer Assisted Leak Detection”.)

As to claims 2, 10 and 16, Abhulimen teaches “including the step of determining an estimated leak size if the calculated discrepancy exceeds the discrepancy threshold” ([0090] “reporting leaks and inventory situation such as leak occurrence, size and location”. Moreover, [0010-0012], see fig 5-6 and [0101-0105] wherein probability and statistical determinations and threshold determinations are applied, see [0125] of fig 12. Also see [0080-0081] “performance/ reliability/decision… checking of certainty”, “probability and optimization model”, figs 11-12 and their corresponding paragraphs. Moreover, [0102] “threshold simulator”, “ascertain a leak inventory”, [0105] “evaluate certainty of a leak”, see fig 12 and [0119-0129] wherein the process to evaluate the certainty and eliminate errors. Moreover, [0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory; constructing a deviation or Jacobean matrix based on measured flow data and flow data generated from derived flow model to generate eigenvalues; providing a probability and statistical model based on a Bayesian Probability Model for constructing a random table that certifies the presence of an actual leak in the network; and generating a leak alarm when an eigenvalue is less than a predetermined value and the leak is certified.”, see claims 1-2.)

As to claims 3, 11 and 17, Abhulimen teaches “the downstream location of a first zone of the plurality of zones is also the upstream location of a second zone of the 
 
As to claims 4, 12 and 18, Abhulimen teaches “the downstream pressure lookup table and the leak location table comprise a plurality of models, and wherein the plurality of models are updated based on detected pressure and consumption data over time.” ([abstract] and [0019-0020] “model”; “deviation matrix”, “flow and pressure”. Moreover, [0006] “dynamic model based real time”, moreover, “automatic threshold adjustment” and “correcting for changes” reads on “updated”, also see [0010-0012] “dynamic threshold”, “corrected difference”. See [0024-0026], [0062-0064], [0105] and [0109] “matrix” reads on “table” and wherein the pressure and flow are measured and determined. Moreover, [0079] “updating the code”, see fig 12 and [0122].)

As to claim 5, Abhulimen teaches “wherein a processor performs the determinations of calculated discrepancy and probable leak location.” ([0006], [0061] and [0067] “probability”, “certainty”, “leak location”, also [0081] and [0105].)

As to claim 6, Abhulimen teaches “the steps of providing a host, wherein at least one pressure sensor of the plurality of pressure sensors transmits pressure data to the host to perform the determinations of calculated discrepancy and probable leak location.” ([0018] “host server”, [0025] “one central database”, [0083], [0085-0087] “host computer server”.)

As to claim 7, Abhulimen teaches “a first pressure sensor of the plurality of pressure sensors is a master sensor, wherein a second pressure sensor of the plurality of pressure sensors is a slave sensor, wherein the host is integral to the master sensor, and wherein the slave sensor wirelessly communicates with the master sensor.” ([0085] the connection between the host server, WAN and LAN network reads on “wirelessly communicates”. Moreover, [0087] wherein the “host server” reads on “master sensor” and a plurality of network station reads on “slave server” wherein each of the computing device is connected to the telemetry system and sensors and wherein the hardware/software is part/integral of the system such as 230 and 235 as illustrated in fig 2 and [0096], “first computer server 242”, “second computer server 243”.)

As to claim 8, Abhulimen teaches “wherein the steps of method 1 are repeated after an elapsed time and the sets of probable leak locations are compared to identify a consistent probable leak location among the sets of probable leak locations over time, wherein the consistent probably leak location is consistent across multiple sets of probable leak locations.” (fig 11 and [0117]  and [0121] “The iteration until the final space distance and time are reached.”, also see [0140-0143]. Wherein the probability model is applied as in [0061], [0081], [0105] and claim 2.)

As to claim 13 and 19, Abhulimen teaches “further comprising a host comprising at least one of the non- transitory memory and the processor, wherein at least one pressure sensor is physically separated from the host and transmits detected pressure data to the host.” (fig 2, and [0096] the sensors including upstream and downstream sensors 250 which is separated from the telemetry 240 system; and wherein the data to be transmitted wirelessly via WAN and LAN as in [0087] and [0099].)

As to claims 14 and 20, Abhulimen teaches “wherein the plurality of pressure sensors detect an additional detected pressure, wherein the plurality of consumption meters continue to detect consumption data, wherein the processor continues to determine calculated discrepancies, wherein the processor continues to determine the set of probable leak locations corresponding to any calculated discrepancies that exceed the discrepancy threshold, and wherein the processor compares corresponding sets of probable leak locations to determine a consistent probable leak location among the sets of probable leak locations over time, wherein the consistent probably leak location is consistent across multiple sets of probable leak locations.” ([0011] the detection of expansion pressure waves associated with a sudden breakdown, reads on “additional detected pressure”. Moreover, [0010], [0012], [0019-020], [0040], [0063-0064] and [0105] wherein the determination of leak based on the (pressure, flow/ velocity and other parameters is illustrated. Moreover, [0010-0012], see fig 5-6 and performance/ reliability/decision… checking of certainty”, “probability and optimization model”, figs 11-12 and their corresponding paragraphs. Moreover, [0102] “threshold simulator”, “ascertain a leak inventory”, [0105] “evaluate certainty of a leak”, see fig 12 and [0119-0129] wherein the process to evaluate the certainty and eliminate errors. Moreover, [0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory; constructing a deviation or Jacobean matrix based on measured flow data and flow data generated from derived flow model to generate eigenvalues; providing a probability and statistical model based on a Bayesian Probability Model for constructing a random table that certifies the presence of an actual leak in the network; and generating a leak alarm when an eigenvalue is less than a predetermined value and the leak is certified.”, see claims 1-2. Furthermore, [abstract] “locating leakage”; [0010-0012] and [0020-0026]. Also see fig 8, [0108-0109] illustrates the software side of the invention wherein the precise leakage location is determined.)

As to independent claim 15, Abhulimen teaches “An edge analysis leak device for detecting leaks in a distribution network that includes a plurality of consumption meters providing a consumption data, comprising: an upstream pressure sensor configured to detect an upstream pressure at an upstream location within the distribution network; a downstream pressure sensor configured to detect a downstream pressure at a downstream location within the distribution network;” ([abstract], [0020] downstream sensor, upstream sensor”. Moreover, the network pipelines to deliver fluid as in [0008] and [0058] wherein a plurality of sensors to determine velocity, temperature, flow and pressure at defined nodes “upstream and downstream” [0010-0012], [0019-0020], see figs 15-28. Moreover, the consumption meter is interpreted as flow/velocity meters/measurements which disclosed in [0010], [0012], [0019-0020], [0040], [0063-0064] and [0105]. Moreover, the segmenting/sectioning of zones is illustrated in fig 1 and [0094-0095] wherein the sections of flow stations of A,B,C,… and the manifold stations B, C,…M/B,… reads on Zones and wherein the manifold such as M/E represents at least two directions, such as downstream section as the flowing direction is moving away from the manifold, whereas the other direction is a an upstream section as the flowing direction moves towards the manifold, such interpretation is in the light of the specification [0050].  Moreover, the consumption meter is interpreted as flow/velocity meters/measurements which disclosed in [0010], [0012], [0019-0020], [0040], [0063-0064] and [0105].)
Abhulimen distinguishes between upstream and downstream measurements based on their location and flow directions, i.e. sectioning the measurement and sensors corresponding to the stream direction is applied (at least in [0099], [0065], [0087] and figs 1-2), thus the sectioning/partitioning in zones based on the stream directions, is applied, yet, the specific partitioning arrangement of upstream zone and low stream zone, is not expressly cited. 

“a non-transitory memory that stores a downstream pressure lookup table and a leak location lookup table, wherein the downstream pressure lookup table contains an expected downstream pressure at each downstream location corresponding to no leak present based on a range of hypothetical upstream pressure at each corresponding upstream location and the consumption data from the plurality of consumption meters, wherein the leak location lookup table contains a plurality of potential leak locations corresponding to a range of hypothetical discrepancies at each downstream location;” (the examiner interprets the consumption as flow/velocity, which is disclosed in [0005-0006], [0012], [0019-0020], fig 11, [0040] and [0063-0064], also see [0094], [0098] and [0105] and their corresponding figures. Moreover, [0020], figs 27-28 and [0056-0057], also see figs, 15-16, 22-23 and corresponding [0044-0045], [0051-0051] at a defined K leak factor value, the location of upstream and downstream side is applied. The plurality of sensors (including a plurality of pressure sensors) is illustrated in fig 3-4 model 1 and data storage apparatus”, “microprocessor”, see [0059] “program storage device”, “CPU”, “RAM”, “stores the code coverage database”. Moreover, fig 12 A, [0011] and [0122], wherein the results to be compared to benchmark pressure waveforms which includes the expected results of leak and no leak condition, the benchmark reads on “lookup table”, the waveforms include no leak condition and leak signature based on the downstream and upstream determinations, see fig 12 A-B “benchmark”, “by comparing against an equilibrium benchmark of simulated velocity and pressure for a no leak condition” [0122], thus the benchmark of no leak condition is used in order to determine the leakage occurrence or normal condition, the leak factor of the downstream is defined as in figs 27 and 28 and figs 15-16. Moreover, fig 14 and [0133-0137] wherein the determination of upstream is applied and then the downstream to be determined as well. Moreover, fig 14 and [0133-0137] A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provide the expected/hypothetical results when there is no leak the normal criteria is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, thus if no discrepancy occurs, then there is no leak detected. Also see [0061-0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results.)
“a processor in communication with the upstream pressure sensor, the downstream pressure sensor, the plurality of consumption meters, and the non-transitory memory, wherein the processor determines a calculated discrepancy at each downstream location by calculating the difference between the expected downstream pressure and the detected downstream pressure at each downstream location, and wherein if the processor determines that any calculated discrepancy exceeds a discrepancy threshold, the processor determines a set of probable leak locations corresponding to the calculated discrepancy by comparing the calculated discrepancy to the range of hypothetical discrepancies in the leak location lookup table.” ([0010-0012], see fig 5-6 and [0101-0105] wherein probability and statistical determinations and performance/ reliability/decision… checking of certainty”, “probability and optimization model”, figs 11-12 and their corresponding paragraphs. Moreover, [0102] “threshold simulator”, “ascertain a leak inventory”, [0105] “evaluate certainty of a leak”, see fig 12 and [0119-0129] wherein the process to evaluate the certainty and eliminate errors. Moreover, [0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory; constructing a deviation or Jacobean matrix based on measured flow data and flow data generated from derived flow model to generate eigenvalues; providing a probability and statistical model based on a Bayesian Probability Model for constructing a random table that certifies the presence of an actual leak in the network; and generating a leak alarm when an eigenvalue is less than a predetermined value and the leak is certified.”, see claims 1-2. See the rejection of claims 1 and 9 above.)

Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive.
Applicant argues (Remarks page 8-9) “Specifically, the claims include: determining a calculated discrepancy for each downstream location, wherein the calculated discrepancy is the difference between the expected pressure and the detected downstream pressure at each downstream location…. And determining a set of probable leak locations corresponding to the calculated discrepancy…. This is not taught in the prior art. Specifically, Abhulimen does not teach determining a location of a leak based by comparing expected and detected downstream pressures for each location ". Moreover, it must be recognized that a "detected" pressure is not based on simulation, but is an actual or true pressure).” 
The examiner respectfully does not agree, first, the determination (calculation and measurements) have been applied for both directions (upstream and downstream) the recitation of the above rejection has been provided for the applicant’s convenience (see [0005-0006], Abhulimen are taken from distinguished sensors located at upstream locations and downstream locations ([0064-0065], [0087], and [0099]) which also could be one sensor located at the intersection/ manifold that reads both direction (dual or two way sensing)”, see the rejection above page 5-7. Second, the measurement of pressure is one of the elements that has been disclosed in Abhulimen at least in the rejection as recited here ([0020-0021] “measures the density, temperature, flow and pressure at sensor instruments,”; “The leak detection system according to the present invention locates leaks”, figs 27-28 “pipeline distance” and [0056-0057] “pressure versus pipeline distance”, also see figs, 15-16, 22-23, see rejection above page 5-8. Third, the deterministic approach is based on the measured values and the determination provides the predicted or expected deterministic value as delineated in the rejection above, and recited here for the applicant convenience “[0026] and claim 1, “A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provide the expected/hypothetical results when there is no leak the normal criteria is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, thus if no discrepancy occurs, then there is no leak detected. Also see providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results. Since the determination is applied on both upstream and downstream then such determination is applicable including the claimed downstream.)”. Fourth, the applicant argues that “the detected pressure is not based on simulation, but actual pressure or true pressure”. The examiner agrees, as the measured pressure of at least fig 14 “pressure and velocity measurement”, and the compared measurement including pressure measurement of [0006], [0011-0012], [0020-0021], and [0063-0064] each and every paragraph/ illustration represents a real actual measured pressure as disclosed in the rejection above, yet the fact that the determination/ deterministic calculation is applied via simulation or other types of computerized approach, does not change or negate the fact that the real measurements of the actual pressure is applied and determined. Moreover, there is nowhere in the rejection that states any aspect other than the actual pressure being measured and then calculated; thus the examiner is not sure why such aspect has been argued in the first place.

The applicant argues (Remarks page 9) “With respect to determining a leak location, Abhulimen relies upon the fluid sonic velocity and time lag between upstream and downstream of a possible leak location.” The applicant argued using paragraph 11 and 65.
The examiner respectfully does not agree, the above argued allegation has no existence neither in the rejection nor in Abhulimen, the very same argued paragraph source of the pressure waves was located between the monitors by recording the times when the expansion pressure waves arrived at the monitors. Using these times (t2 and t1) and knowing the fluid sound velocity (V) and the length of the pipe between the monitors (D) the leak event could be located.  Denoting the leak event location (distance from sensors number I) as "X", the leak event location is computed as follows: X=D/2+V(t2-t1)/2” this paragraph shows that the measured waves (pressure waves) are measured along with its corresponding other elements such as velocity, time, and distance, and based on such determination of the pressure and the associated time and distance the location of the rupture has been determined which is expected as one of ordinary skill in the art acknowledges that any equation of a desired factor depends of different parameters that are physically involved in determining the desired factor which is the location of the rupture, yet the main element that has been measured is the PRESSURE, and the rupture is determined based on the pressure values, and its corresponding related elements such as time and location, i.e. based on where and when such pressure values has occurred i.e. the distance, velocity and time are the related other elements that are associated with the main parameter of measured pressure, and thus part of the equation/ determination, yet main measured element is the pressure. In other words, the pressure waves are essential, whereas the other corresponding elements such as the time, velocity and distance will not be measured or recorded if there is no pressure waves readings that indicate possible rupture. Similarly [0065] the sonic waves represent the (PRESSURE) sonic waves, as clearly described in [0063] “The method involves placing permanent monitors on the pipeline detects expansion pressure waves associated with a sudden breakdown in the pressure boundary due to a rupture in the pipe wall as well as the measurement of the flow velocity associated with fluid movement. And [0064] “uses measurements of the propagating pressure and the flow velocity …”. Moreover, the rejection specifically described such aspect at least in [0020-0021] “measures the density, temperature, flow and pressure at sensor instruments,”; “The leak detection system according to the present invention locates leaks”, figure 27-28 wherein the relationship between the pressure and the distance is illustrated, and [0056-0057] “pressure versus pipeline distance”, please see the rejection on page 5-6 above.

The applicant argues (Remarks page 9) “In this manner, Abhulimen detects change in the fluid energy in time, rather than changes in space as in the present invention.”
The examiner respectfully does not agree. First, there is nowhere in the claimed language that suggests neither explicitly nor expressly that the change in the fluid energy is based on space what so ever MPEP 2145 VI “arguing limitations that are not claimed.” And Second, the relationship between distance and pressure has been expressly disclosed at least in figs 27-28 and in [0056-0057] these paragraphs and figures are part of the rejection above among many other recitations have been provided in the previous Final office action which are maintained in this action along with some emphasis and clarifications within the same ground of rejection.

The applicant argues (Remarks page 9) “Abhulimen suffer from critical limitations, including being incapable of detecting slowly progressing leaks, since they rely upon detecting sudden …..”
The examiner respectfully does not agree, and interprets such argument as moot, since it argues limitations that are not claimed. MPEP 2145 IV “arguing limitations that are not claimed.”

The applicant argues (Remarks page 9) “The prior art fails to teach at least the limitation determining leak locations based on a calculated discrepancy between an expected pressure and a detected pressure at each location, as presently claimed.”
The examiner respectfully does not agree. First, the above statement/ argument is mere allegation as it lacks the support of such allegation and lacks justifications, MPEP 707.07 (a), 37 CFR 1.111 (b) “mere allegation”. And Second, the discrepancy “deviation” has been disclosed in the rejection above at least in page 7-10 above, some of the rejection has been recited for the applicant’s convenience: “, [0026] and claim 1, “A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provides the expected/hypothetical results when there is no leak the normal criteria is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, thus if no discrepancy occurs, then there is no leak detected. Also see [0061-0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic deviation analysis such as pressure drop”, also see [0075], [0141] and claim 4. Moreover, fig 13 and claim 4 “leak disturbance”, [0011] “pressure disturbance”, see figs 15-16, 22-23, and 27-28. See claim 6, [0078] and [0105] “pressure drop”. See fig 12 [0121-0122] and claims 1-2, the pressure drop is based on the comparison against a no leak condition, i.e. when there is a drop/ discrepancy compared with the threshold of no leak then the leakage detection occurs. Moreover, [0026] and claim 1 “A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provide the expected/hypothetical results when there is no leak the normal criteria is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, yet if there is no discrepancy, then there is no leak detected. Also see [0061-0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results. The determination of the downstream and upstream has been explained above and recited here: [0020-0021], figs 27-28 and [0056-0057], also see figs, 15-16, 22-23 
The rest of the arguments have been acknowledged, yet the above should be sufficient to respond to them.


The following response is kept from the previous office action as its contents are pertinent to the current office action at least indirectly.
Applicant's arguments filed 3/26/20 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 10) “The combination of prior art fails to disclose a "downstream pressure lookup table that contains an expected pressure at each downstream location corresponding to no leak being present" in the manner presently claimed. For example, the prior art fails teach expected pressures corresponding to no leak being present, since a leak is alternatively detected by identifying the transient events present when a leak is occurring”
The examiner respectfully does not agree, simply because the benchmark of leak and/or no leak is clearly disclosed in Abhulimen at least in [0122] “by comparing against an equilibrium benchmark of simulated velocity and pressure for a no leak condition” as the condition of leak or no leak is based upon comparing with a A deterministic model is provided to evaluate at least one of a leak status and a no leak status relating to the pipeline network using deterministic criteria.” i.e. the deterministic criteria provides the expected/hypothetical results when there is no leak /the normal criterion is determined as in [0011] and yet these values are used as a threshold to compare with (compare with normal condition) in order to determine the abnormal condition/leak, thus if no discrepancy occurs, then there is no leak detected see [0026] wherein leak and no leak criteria have been determined. Also see [0061-0067] “providing a deterministic model to evaluate a leak or no leak status using deterministic criteria based on the Liapunov stability theory”, “table that certifies presence of an actual leak” such deterministic criteria are the benchmarking to decide the pipe condition, also see [0068-0071] and claim 1, wherein the deterministic approach provides the expected results. Thus such allegation is moot and the rejection has been maintained.

The applicant argues (Remarks page 10) “Since the prior art does not teach a downstream pressure lookup table containing expected pressures corresponding to when no leak is present, the prior art also necessarily fails to teach "determining a calculated discrepancy for each downstream location, wherein the calculated discrepancy is the difference between the expected pressure and the detected downstream pressure at each downstream location." Consequently, the prior art therefore also fails to disclose "determining a set of probable leak locations corresponding to the calculated discrepancy when the calculated discrepancy exceeds a discrepancy threshold," as presently claimed.”
The examiner respectfully does not agree, first in regards to the lookup table, this limitation has been already disclosed as explained in the above answer and in the 
Bottom-line, the measurements has been applied in both direction (upstream and downstream) at least as in [0053-0057], fig 14, [0005-0006], [0010-0012], wherein the calculation is applied as in [0063-0076] such calculation and measurements are provided to both (upstream and downstream) i.e. when a leakage takes place (anywhere within the network) it should be determined (measured and the deterministic model to be applied) regardless of being at upstream or downstream location/direction, as the measurements and determinations/deterministic model are applied on, and valid for, both directions. Nevertheless the deterministic models of leak and no leak are used within the process and applied in the benchmark/threshold as explained in the rejection. Moreover, based on the Remarks page 8, the applicant admits that the lookup table includes (with and without leakage) and is applicable to the (upstream and downstream), thus the disclosure of Abhulimen matches the applicant’s description at least based on the applicant’s admission explaining the claimed limitations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/22/2021